Citation Nr: 0216006	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  99-18 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for lung disability. 

(The issue of entitlement to service connection for lung 
disability on a de novo basis will be the subject of a later 
decision by the Board of Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from September 1947 
to September 1973.

This matter comes before the Board on appeal of rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin.

The Board initially notes that the veteran, in August 1999, 
perfected his appeal of the issue of entitlement to service 
connection for tinnitus.  Thereafter, a March 2000 rating 
decision granted service connection for the disability, 
effective August 31, 1998.  The issue of entitlement to 
service connection for tinnitus is therefore not before the 
Board.

The Board notes that the veteran, in August 1999, also 
perfected an appeal as to the issue of entitlement to a 
compensable evaluation under the provisions of 38 C.F.R. § 
3.324.  As noted above, however, when service connection for 
tinnitus was granted, the veteran was assigned a 10 percent 
evaluation therefor effective August 31, 1998.  That issue is 
therefore moot.

As will be discussed in further detail below, the veteran has 
submitted new and material evidence with which to reopen his 
claim for service connection for lung disability.  The Board 
is currently undertaking additional development on the 
reopened issue pursuant to authority granted by 67 Fed. Reg. 
3099, 3104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)).  When the development actions are completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  See 67 Fed. Reg. 3099, 3105 (Jan. 
23, 2002) (codified at 38 C.F.R. § 20.903).  After giving the 
notice and reviewing the veteran's response to the notice, 
the Board will prepare a separate decision addressing this 
issue.


FINDINGS OF FACT

1.  In February 1996, the veteran's average pure tone decibel 
loss in the right ear was 51 and in the left ear was 48, with 
speech recognition ability of 92 percent in the right ear and 
100 percent in the left ear.

2.  In May 1996, the veteran's average pure tone decibel loss 
in the right ear was 51 and in the left ear was 48, with 
speech recognition ability of 92 percent in the right ear and 
94 percent in the left ear.

3.  In May 1999, the veteran's average pure tone decibel loss 
in the right and left ears was 46, with speech recognition 
ability of 86 percent in the right ear and 80 percent in the 
left ear.

4.  In May 2000, the veteran's average pure tone decibel loss 
in the right ear was 48 and in the left ear was 46, with 
speech recognition ability of 96 percent in the right ear and 
92 percent in the left ear.

5.  In February 2002, the veteran's average pure tone decibel 
loss in the right ear was 61 and in the left ear was 63, with 
speech recognition ability of 96 percent in the right ear and 
80 percent in the left ear.

6.  The veteran was notified on September 24, 1982, that 
service connection for lung disability was denied; the 
veteran did not appeal this decision.

7.  Evidence received since September 24, 1982, is not 
duplicative or cumulative of evidence previously of record 
and is, either by itself or in connection with evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.87, Diagnostic Code 6100 (1998); 
38 C.F.R. § 4.85, Diagnostic Code 6100 (2001).

2.  New and material evidence has been received to reopen the 
veteran's claim for service connection for lung disability.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), was signed into law.  This 
liberalizing law is applicable to the veteran's claim.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  But see Dyment v. 
Principi, 287 F.3d 1377 (2002) ("the inference is nearly 
inescapable that section 3(a) of the VCAA ... was not intended 
to be given retroactive effect"). 

On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, the final 
regulations are effective November 9, 2000, and "merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA."  See 66 Fed. Reg. at 45,629.

The Board notes that the RO, in denying entitlement to a 
compensable rating for the veteran's bilateral hearing loss, 
considered this claim on the merits.  Moreover, after review 
of the record, the Board concludes that VA's duties under 
both the VCAA and the new regulations have been fulfilled.

The record reflects that the veteran was provided in July 
1999 with notice of the June 1999 rating decision from which 
the current appeal as to bilateral hearing loss originates.  
He was provided a statement of the case in August 1999 which 
notified him of the issue addressed, the evidence considered, 
the adjudicative action taken, the decision reached, the 
pertinent law and regulations, and the reasons and bases for 
the decision.  The veteran thereafter perfected his appeal of 
this issue.  The Board notes that the veteran had requested a 
travel Board hearing in September 2000, but withdrew his 
request for such a hearing in July 2002.  The Board also 
notes that the veteran was informed in November 1998 that his 
original claims folder was lost, and advised that VA would 
retrieve any VA and private medical records, but that he was 
ultimately responsible for submitting any other records.  He 
was also specifically advised that he was responsible for 
obtaining any relevant evidence from his employer.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes that the schedular criteria for evaluating 
diseases of the ear and other sense organs were amended 
effective June 10, 1999.  See 64 Fed. Reg. 25,202-25,210 (May 
11, 1999).  The record reflects that the August 1999 
statement of the case considered the veteran's hearing loss 
claim under both the former and the amended criteria.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the statement 
of the case and supplemental statements of the case informed 
the veteran of the information and evidence needed to 
substantiate his claim.  It is clear from submissions by and 
on behalf of the veteran that he is fully conversant with the 
legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran were obtained by the RO.  
The Board notes in this regard that the veteran has alleged 
recent treatment at the VA medical centers in Tampa, Florida 
and in Madison, Wisconsin.  The record reflects that records 
held by the Tampa facility, which included records from the 
Madison facility, were apparently transferred to the VA 
outpatient clinic in Orlando Florida; records from the 
Orlando facility are on file.  The record reflects that the 
Madison facility has recently indicated that no further 
records for the veteran are available.  

The record also reflects that the veteran was afforded VA 
examinations in connection with his claim in May 1999, May 
2000, and February 2002.  The Board notes that the veteran 
has challenged the accuracy of the examination reports.  
Specifically, he argues that the evaluation of his hearing 
was conducted in a controlled environment, rather than, as he 
would prefer, a noisy environment.  Inasmuch as the veteran's 
objection to the examinations is based on mere 
dissatisfaction with the medical protocols established by VA 
for testing the level of hearing impairment, the Board finds 
that his objections to lack merit.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected bilateral hearing loss.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  

Briefly, as was noted in the Introduction, the veteran's 
service ended in September 1973.  In September 1982, the 
veteran was informed that service connection for bilateral 
hearing loss had been granted, and that the disability was 
considered noncompensably disabling effective April 26, 1982.  
This evaluation has remained in effect since that time.

On file are VA treatment records for September 1993 to June 
2000 which show that the veteran reported experiencing 
problems when attempting to use hearing aids.  On 
audiological evaluation in February 1996, the veteran 
reported working part time at an amusement park.  Audiometric 
testing revealed pure tone thresholds, in decibels, to be as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
40
65
70
LEFT
10
25
30
65
70

The average pure tone decibel loss in the right ear was 51 
and in the left ear was 48.  Speech audiometry revealed 
speech recognition ability of 92 percent for the right ear 
and 100 percent for the left ear.

On audiological evaluation in May 1996, audiometric testing 
revealed pure tone thresholds, in decibels, to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
40
65
70
LEFT
10
25
30
65
70

The average pure tone decibel loss in the right ear was 51 
and in the left ear was 48.  Speech audiometry revealed 
speech recognition ability of 92 percent for the right ear 
and 94 percent for the left ear.

Of record is the report of a May 1999 VA examination of the 
veteran, at which time he reported that he was retired, but 
that he did work as a boat driver at an amusement park.  He 
indicated that he experienced difficulty in understanding 
speech in crowds at the amusement park.  Audiometric testing 
at that time revealed pure tone thresholds, in decibels, to 
be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
40
55
60
LEFT
15
30
40
55
60

The average pure tone decibel loss in the right and left ears 
was 46.  Speech audiometry revealed speech recognition 
ability of 86 percent for the right ear and 80 percent for 
the left ear.

In several statements on file, and at an April 2000 hearing 
before a hearing officer at the RO, the veteran indicated 
that he experiences difficulty with hearing conversations, 
particularly where crowds are involved.  He denied requiring 
hospitalization for his hearing impairment, but stated that 
he has experienced ear infections in the past.  The veteran 
reported that he works part time, but that his hearing 
impairment interferes with his attempts at communicating with 
others.  He denied losing any time from work on account of 
his disability.  He also testified that he experiences 
problems with using hearing aids.

Of record is the report of a May 2000 VA examination of the 
veteran.  Audiometric testing at that time revealed pure tone 
thresholds, in decibels, to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
40
55
60
LEFT
15
30
40
55
60

The average pure tone decibel loss in the right ear was 48 
and in the left ear was 46.  Speech audiometry revealed 
speech recognition ability of 96 percent for the right ear 
and 92 percent for the left ear.

On file is the report of a February 2002 VA examination of 
the veteran, at which time he reported that he did not use 
his hearing aids because they made his ears sore.  
Audiometric testing at that time revealed pure tone 
thresholds, in decibels, to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
55
70
75
LEFT
35
45
60
70
75

The average pure tone decibel loss in the right ear was 61 
and in the left ear was 63.  Speech audiometry revealed 
speech recognition ability of 96 percent for the right ear 
and 80 percent for the left ear.  An auditory brainstem 
response test conducted in March 2002 was normal.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2001).

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. § 4.85.  The Board observes that in 
evaluating service-connected hearing impairment, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992). 

Applying the criteria found at 38 C.F.R. § 4.85 at TABLE VI 
to the results of the February 1996 and May 1996 VA 
evaluations yields a numerical category designation of I for 
the right ear (between 50 and 57 percent average pure tone 
decibel hearing loss, with between 92 and 100 percent of 
speech discrimination), and I for the left ear (between 42 
and 49 percent average pure tone decibel hearing loss, with 
between 92 and 100 percent of speech discrimination).  
Entering the category designations for both ears for both 
examinations into TABLE VII produces a disability percentage 
evaluation of 0 percent, under Diagnostic Code 6100.

Applying the criteria found at 38 C.F.R. § 4.85 at TABLE VI 
to the results of the May 1999 VA examination yields a 
numerical category designation of II for the right ear 
(between 42 and 49 percent average pure tone decibel hearing 
loss, with between 84 and 90 percent of speech 
discrimination), and III for the left ear (between 42 and 49 
percent average pure tone decibel hearing loss, with between 
76 and 82 percent of speech discrimination).  Entering the 
category designations for both ears into TABLE VII produces a 
disability percentage evaluation of 0 percent, under 
Diagnostic Code 6100.

Applying the criteria found at 38 C.F.R. § 4.85 at TABLE VI 
to the results of the May 2000 VA examination yields a 
numerical category designation of I for the right ear 
(between 42 and 49 percent average pure tone decibel hearing 
loss, with between 92 and 100 percent of speech 
discrimination), and I for the left ear (between 42 and 49 
percent average pure tone decibel hearing loss, with between 
92 and 100 percent of speech discrimination).  Entering the 
category designations for both ears into TABLE VII produces a 
disability percentage evaluation of 0 percent, under 
Diagnostic Code 6100.

Applying the criteria found at 38 C.F.R. § 4.85 at TABLE VI 
to the results of the February 2002 VA examination yields a 
numerical category designation of II for the right ear 
(between 58 and 65 percent average pure tone decibel hearing 
loss, with between 92 and 100 percent of speech 
discrimination), and IV for the left ear (between 58 and 65 
percent average pure tone decibel hearing loss, with between 
76 and 82 percent of speech discrimination).  Entering the 
category designations for both ears into TABLE VII again 
produces a disability percentage evaluation of 0 percent, 
under Diagnostic Code 6100.

Accordingly, the Board must conclude that a compensable 
evaluation for the veteran's bilateral hearing loss is not 
warranted under the schedular criteria.

The Board notes that the schedular criteria for evaluating 
diseases of the ear and other sense organs were amended 
effective June 10, 1999.  See 64 Fed. Reg. 25,202-25,210 (May 
11, 1999).  While the criteria found at 38 C.F.R. § 4.85 at 
TABLE VI and TABLE VII remain unchanged, the new criteria 
provide that TABLE VIA (which does not require the use of 
speech recognition ability scores) may be used (if to the 
advantage of the veteran) in situations where the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, or where 
the puretone threshold is 30 decibels or less at 1000 Hertz, 
and 70 decibels or more at 2000 Hertz.  Since, as described 
above, neither of those conditions apply in the veteran's 
case, rating his disability under the new criteria would not 
result in a change in the evaluation.

The Board also notes that the veteran has referred on several 
occasions to ear problems other than hearing loss that he has 
experienced in the past.  The Board notes, however, that 
service connection is not in effect for any ear disability 
other than bilateral hearing loss and tinnitus.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2001).  The veteran contends that he is unable 
to use hearing aids, and that he consequently finds it very 
difficulty to communicate while working at his part-time 
seasonal position at an amusement park.  The Board points 
out, however, that the veteran has been seasonally employed 
at the amusement park for a number of years, and admittedly 
has not lost time from work on account of his disability.  
Nor has he adduced any evidence, such as statements by his 
employer, suggesting that his bilateral hearing loss has 
interfered significantly with his employment.  The Board also 
notes that the veteran's audiological examinations were 
conducted without the use of his hearing aids, but that he 
still does not exhibit a compensable level of hearing loss 
under VA's standards.  In short, there is no evidence on file 
indicating that his disability has interfered with his 
employment to a degree greater than that contemplated by the 
regular schedular standards.  

Moreover, there is no evidence that the veteran's disability 
has necessitated frequent periods of hospitalization or that 
the manifestations of the disability are unusual or 
exceptional.  Therefore, the Board finds that the criteria 
for submission for an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


II.  New and material evidence

As noted previously, the VCAA was enacted during the pendency 
of the instant appeal.  The VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of that claim.  It is specifically 
noted that nothing in the Act shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. 
§ 5103A(f).

In addition, the implementing regulations enacted on August 
29, 2001, with respect to claims to reopen based on the 
submission of new and material evidence, provide for a 
limited duty on the part of VA to assist the veteran in 
obtaining evidence in support of his claim, but only for 
those claims filed on or after August 29, 2001; the veteran's 
claim was filed in March 2000.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 
C.F.R. § 3.303 (2001).  Service incurrence of malignant 
tumors during wartime service may be presumed if manifested 
to a compensable degree within one year of the veteran's 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 
(2001). 

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 1991).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  (The Board 
notes that 38 C.F.R. § 3.156(a) was recently amended in 
August 2001.  However, that amendment is applicable only to 
claims filed on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001)).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra.  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In September 1998, VA determined that the veteran's claims 
file had been lost, and that a rebuilt file was required.  
The rebuilt file currently before the Board contains a VA 
letter to the veteran dated September 24, 1982, which 
notified him that service connection for lung disability was 
denied, that service connection for bilateral hearing loss 
and residuals of an appendectomy was granted, and which 
provided him with notice of his appellate rights; the actual 
rating decision denying service connection for lung 
disability is not of record, but as the notice was prepared 
in late September of 1982, it is reasonable to assume that 
the rating decision was dated in September 1982.  A letter 
dated November 9, 1982, from the veteran states:

"This is to inform you that I am not in complete 
agreement with your decision on my claim.  First of all, 
your form letter is not informative enough as to how or 
why your decision was reached, pertaining to my lung 
condition, since my military medical records showed that 
I had bronchopneumonia to the right middle lobe, in June 
of 1965."  

The veteran then discussed the findings made concerning his 
hearing loss and residuals of an appendectomy, raised a third 
issue for VA's consideration, and then concluded the letter 
by stating:

"I do not wish to sound disrespectful nor do I wish to 
have anything I am not entitled to.  Any information you 
can give me in this matter will be greatly 
appreciated." 

In December 1982, VA responded to the veteran's letter by 
providing him with further details concerning the basis for 
the denial of his lung disability claim.  VA explained that 
while the veteran was treated for acute lung problems in 
service, the evidence did not show that he developed chronic 
lung disability, and that his current lung disability was 
found more than seven years following his discharge from 
service.  The letter informed the veteran that if he 
disagreed with the prior decision concerning his lung 
disability, he should inform VA.
 
Although the veteran has recently contended that his November 
1982 letter was a notice of disagreement with the September 
1982 rating decision which denied his claim for service 
connection for lung disability, the Board is unpersuaded that 
the November 1982 statement constituted a notice of 
disagreement for VA purposes.  In this regard, the Board 
notes that under the applicable law in 1982, a notice of 
disagreement is a "written communication from a claimant or 
his representative expressing dissatisfaction or disagreement 
with an adjudicative determination", and that the notice 
"should be in terms which can be reasonably construed as 
evidencing a desire for review of that determination."  See 
38 C.F.R. § 19.113 (1982).  See also Gallegos v. Principi, 
283 F.3d 1309 (2002).  While the veteran, in his November 
1982 communication, stated that he was not in "complete 
agreement" with the decision on his claim, he went on to 
essentially request a more detailed explanation concerning 
the denial of his claim, rather than expressing a desire for 
further review of the decision, and he in fact concluded his 
communication by requesting more information as to the basis 
for the denial of his claim.  The Board notes that the 
veteran was provided with a more detailed explanation 
regarding the denial of his claim in December 1982, and was 
specifically advised at that time to inform VA if he desired 
appellate review of his claim.  The Board notes that the 
veteran does not contend that he thereafter initiated an 
appeal with respect to the denial of his claim for service 
connection for lung disability.  

In light of the above, the Board concludes that the veteran 
did not submit a notice of disagreement with respect to the 
September 1982 denial of his claim of entitlement to service 
connection for lung disability.  Since the September 1982 
rating decision was not appealed by the veteran, that rating 
decision is final.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.200 (2001).

As a result, service connection for lung disability may now 
be considered on the merits 	only if new and material 
evidence has been received since the time of the prior 
adjudication.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2001); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991); Evans v. Brown, 9 Vet. App. 273 (1996).

As noted previously, virtually all records that were on file 
prior to September 1998 have been lost.  The veteran has, 
however, recently supplied VA with copies of his service 
medical records that were in his possession, and at least 
some of which were presumably relied on by the RO at the time 
of the September 1982 rating decision.  The provided service 
medical records show that the veteran was treated on several 
occasions for upper respiratory infections, bronchitis, and 
bronchopneumonia affecting his right middle lobe.  The 
records also show that chest X-ray studies in February 1968 
documented the presence of a slight increase in fibrotic 
stranding.

The evidence added to the record since the September 1982 
rating decision includes the aforementioned copies of service 
medical records supplied by the veteran, as well as VA 
treatment reports for September 1993 to June 2000 which note 
historically that the veteran underwent a lobectomy for 
squamous cell carcinoma of the right bronchus, and which show 
that he continues to exhibit abnormal respiratory findings on 
physical examination. 

Given that virtually all of the medical records for the 
veteran that were on file prior to September 1998, as well as 
the September 1982 rating decision itself, have been lost 
through no fault of the veteran, the Board is unable to 
determine whether all of the service medical records supplied 
by the veteran were on file at the time of the September 1982 
rating decision.  Accordingly, the Board finds that the 
service medical records supplied by the veteran, as well as 
the recent VA treatment reports suggesting the current 
presence of lung disability, supply evidence that is germane 
to the veteran's claim and which was not clearly of record 
earlier, bear directly and substantially upon the specific 
matter under consideration, are not cumulative or redundant, 
and are so significant that they must be considered in order 
to fairly decide the merits of the claim.  The veteran's 
claim for service connection for lung disability is therefore 
reopened.



								(Continued on next 
page)

ORDER

Entitlement to an increased (compensable) rating for 
bilateral hearing loss is denied.

New and material evidence having been submitted, reopening of 
the claim for service connection for lung disability is 
granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

